Citation Nr: 1642108	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  10-19 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for a right foot and ankle disorder, currently rated as 10 percent disabling.  

2.  Entitlement to service connection for a right lower leg disorder, to include as due to the service-connected right foot and ankle disorder.  

3.  Entitlement to service connection for a left foot and ankle disorder, to include as due to the service-connected right foot and ankle disorder.  

4.  Entitlement to service connection for a left lower leg disorder, to include as due to the service-connected right foot and ankle disorder.  

5.  Entitlement to service connection under 38 U.S.C.A. § 1151 for residuals related to VA nose and tonsil surgery.  

6.  Entitlement to a total disability rating for individual unemployability (TDIU) due to service-connected disability.   

REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1973 to April 1980.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009, February 2010, and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In December 2013, the Board remanded the issues on appeal for additional development.  The case is again before the Board for appellate review.  

The record consists entirely of electronic claims files and has been reviewed.  No new and material evidence has been included in the record since the most recent Supplemental Statement of the Case (SSOC) dated in October 2015.  

The issues regarding service connection for bilateral lower leg disability, service connection under 38 U.S.C.A. § 1151, and regarding a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right foot and ankle disability has been mildly disabling.    

2.  Left foot and ankle disability did not manifest during service or within one year of separation, is not attributable to service, and is not due to the service-connected right foot and ankle disability.     


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent, for service-connected right foot and ankle disability, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5271, 5284 (2015).

2.  Left foot and ankle disability was not incurred in or aggravated by service, may not be presumed to have been incurred therein, and is not secondary to service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application. 

In letters dated between January 2009 and May 2014, VA notified the Veteran of the information and evidence needed to substantiate and complete the claims decided here, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Further, the letter notified the claimant of regulations pertinent to service connection claims.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to the duty to assist, VA included in the record relevant medical evidence to include service treatment records (STRs), VA and private treatment records, and medical evidence from the Social Security Administration (SSA).  Moreover, the Veteran underwent VA examinations during the appeal period, the reports and opinions of which adequately address the claims decided here.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board thus finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of the claims below.

II.  Increased Rating

The Veteran claims entitlement to an increased disability rating for service-connected right foot and ankle disability.   

The right foot and ankle disability has been rated as 10 percent disabling since October 27, 2003.  On January 27, 2009, the Veteran filed a claim for increased rating for the disability.  In the September 2009 rating decision on appeal, the RO denied the claim.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The RO has rated the Veteran's disability under Diagnostic Code (DC) 5271 and DC 5284.  38 C.F.R. § 4.71a.  Ankle disabilities are rated under DCs 5270 through 5274.  Under DC 5271, limitation of motion in the ankle is rated.  A 20 percent rating is authorized for marked limitation while a 10 percent rating is warranted for moderate limitation.  Foot disabilities are rated under DCs 5276 through 5284 of 38 C.F.R. § 4.71a.  Under DC 5284, residuals of foot injuries are rated as 10 percent disabling for moderate disability, 20 percent for moderately severe disability, and 30 percent for severe disability.  38 C.F.R. § 4.71a.  

The words "moderate," "moderately severe," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Furthermore, the use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at an appropriate rating that would compensate the veteran for losses such as impairment in earning capacity and functional impairment.  38 C.F.R. §§ 4.2, 4.6.

The relevant evidence of record consists of private and VA treatment records, the Veteran's lay assertions, and VA compensation examination reports.  This evidence demonstrates that the Veteran has experienced mild disability in his right foot and ankle during the appeal period.  

In the year prior to the date of claim - i.e., between January 27, 2008 and January 27, 2009 - medical evidence from VA and SSA documents the Veteran's complaints of disability.  A July 2008 VA treatment record notes the Veteran's complaint of multiple joint pain to include the ankles.  But the evidence dated during this period is silent regarding the extent of the right foot and ankle disability.  Rather, the evidence focuses on back, neck, shoulder, knee, and elbow troubles the Veteran related to his civilian employment in Iraq in 2008.  

VA treatment records dated since January 2009 note the Veteran's complaints of multiple joint and orthopedic pain.  These records note the Veteran's 2008 applications for SSA disability benefits and for workers' compensation benefits based on multiple orthopedic problems attributed to civilian employment in Iraq ending in 2008.  These records also note the Veteran's complaint of pain and swelling in his right ankle, and his report of using an air cast, brace, cane, and shoe insert for the disorder.  Of note, an August 2012 treatment record notes no reflex or sensory problems in the right lower extremity, and notes no laxity or edema in the right ankle.  

The July 2009 VA examiner noted the Veteran's complaints of pain, weakness, fatigability, lack of endurance, and stiffness.  The Veteran indicated he did not have swelling, heat, redness, instability, dislocation, flare ups, or locking.  He also indicated that he did not use any assistive devices, and had not undergone surgery on the right foot or ankle.  

On examination, the July 2009 VA examiner noted a normal sensory examination, no muscle atrophy with "good strength" of 5/5, and an ankle reflex of 2+.  The examiner noted the Veteran could walk on his heels and toes without difficulty.  The examiner described the gait as normal and found no functional limitations of standing and walking.  The examiner found no fatigue, weakness, lack of endurance, incoordination, objective evidence of painful motion, edema, effusion, instability, tenderness, redness, heat, abnormal movement, guarding of movement, inflammatory arthritis, or ankylosis.  The examiner found no callosities or breakdown or unusual shoe-wear pattern that would indicate abnormal weight bearing.  On active and passive range of motion testing, the examiner noted pain-free dorsiflexion of 0 to 15 degrees (normal 0 to 20 degrees), and plantar flexion 0 to 35 degrees (normal 0 to 40 degrees), with the same degree of motion following repetitive testing.  The examiner noted no varus or valgus angulation of the os calcis in relationship to the long axis of the tibia-fibula.  The examiner concluded that "[n]o foot problems are apparent.  There is no objective evidence of pain at rest or manipulation.  No rigidity, spasm, or circulatory disturbance.  No swelling or callus or loss of strength."  

The July 2011 VA examiner noted the Veteran's complaints of right foot and ankle pain, and of flare ups.  The examiner noted MRI of the right foot and ankle which noted a normal right foot and, in the right ankle, healing osteochondritis dissecans or posttraumatic cyst from previous impact trauma.  On examination, the examiner noted limited range of motion in the ankle.  The examiner noted pain-free motion (before and after repetitive use) of 0 to 15 degrees dorsiflexion and 0 to 35 degrees plantar flexion.  The examiner noted pain on palpation and fatigability.  However, the examiner noted no swelling, tenderness, instability, weakness, ankylosis, abnormal weight bearing, or objective evidence of painful motion.  The examiner noted no muscle atrophy and full muscle strength of 5/5 on all movement.  The examiner noted that the Veteran had an abnormal gait and used a cane due to disability associated with nonservice-connected back and knee problems.  Lastly, the examiner stated that right foot and ankle disability did not affect the Veteran's ability to work, and that he had reported being unemployed since 1992 due to a work injury unrelated to the right foot and ankle.

The April 2015 examiner noted the Veteran's complaints of pain, weakness, fatigability, and incoordination.  The Veteran reported moderately severe flare ups due to cold weather, lasting about one day, and reported disturbance of locomotion, lack of endurance, and interference with standing.  On examination, the examiner noted pain on palpation of the ankle, and right ankle dorsiflexion of 0 to 15 degrees and plantar flexion of 0 to 40 degrees.  The examiner noted an antalgic gait that was partly due to the right ankle, in addition to back and knee disability.  The examiner found diminished muscle strength of 4/5 on dorsiflexion.  But the examiner noted full muscle strength on plantar flexion, no muscle atrophy, no evidence of pain with weight bearing, no additional loss after repetitive use, and no functional loss in the ankle despite the limited motion.  

Further, the April 2015 VA examiner found no objective evidence of swelling, characteristic callouses, extreme tenderness of plantar surface, or of marked deformity.  The examiner noted a normal arch, normal Achilles tendon, normal pulses, normal capillary refill, normal neurological reflex, and normal balance (based on Romberg's test).  The examiner noted mild ligamental tenderness, and no hallux valgus, foot tenderness, deformity, edema, laxity, or crepitus.  The examiner indicated there were no degenerative changes in the right ankle and foot, and noted VA radiographic evidence dated since July 2009 which similarly indicated no such arthritis during the appeal period.  The evidence did indicate right foot posterior and plantar calcaneal enthesophytes.  Based on the foregoing, the April 2015 VA examiner described the Veteran's right foot and ankle disability as mild.  In support, the examiner stated that medical evidence since MRI in 2011 (to include the April 2015 findings) indicated "no chronic inflammatory condition (such as synovitis) and no ligamental abnormality to cause instability."   

Following the April 2015 VA examination, the Veteran submitted private medical evidence indicating "probable remote right ankle fracture with posttraumatic degenerative findings based on pain and the limited x-ray views that were obtained."  

In sum, the evidence is clear that the Veteran has experienced pain in his right ankle and foot.  This is demonstrated by the Veteran's lay assertions, VA treatment records, and three VA reports, each of which corroborated to one degree or another the Veteran's complaints.  Further, according to the most recent medical evidence dated in May 2015, the Veteran may have degenerative changes in his right ankle.  This evidence, and the evidence of painful motion, supports the assignment of a compensable rating under DC 5271-84.  

However, a rating in excess of 10 percent has been unwarranted during the appeal period.  Under DC 5271, marked ankle disability warrants the next-highest rating of 20 percent, while moderately severe foot disability would be necessary for the next-highest rating of 20 percent under DC 5284.  The evidence has not indicated this level of disability.  Indeed, each of the three examiners indicated mild disability in the right ankle and foot.  Although each examiner noted complaints of pain and limitation, each of the examiners clearly found an absence of objective evidence indicating anything more than mild impairment.  The examiners noted findings indicative of normal right foot and ankle function, such as normal foot and ankle structure, at least 4/5 muscle strength, no muscle atrophy, normal circulation, and a lack of swelling, edema, heat, redness, instability, dislocation, callosities, or unusual shoe-wear pattern that would indicate significant disability.  Lastly, as noted by the April 2015 examiner, and despite the finding of possible left ankle arthritis by the private examiner, the evidence indicates no chronic inflammatory problems, and no ligament problems indicating instability.  Thus, a rating in excess of 10 percent is not warranted under DCs 5271-84.  

The Board has considered whether the foot and ankle should be separately rated.  However, if separately rated, the result is the same.  In regard to the ankle, there is pathology productive of painful motion.  However, the overall functional impairment is slight.  In regard to the foot, the more probative evidence establishes that there is minimal if any underlying pathology and that the impairment, at best, is no more that slight.  Since the impairment does not approximate moderate foot injury, a separate compensable evaluation would not be warranted.  38 C.F.R. § 4.71a, DCs 5271, 5284.  

Finally, the other DCs pertaining to foot and ankle disabilities are not relevant here because the evidence does not indicate in the right foot and ankle the following disorders - ankylosis, weak foot, claw foot, hallux valgus, hallux rigidus, hammertoes, or malunion or nonunion disorders involving the foot or ankle.  See 38 C.F.R. § 4.71a, DCs 5270-74, 5276-84.  

III.  Extraschedular Rating

In reaching its findings and conclusions, the Board has also considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2015).  

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule.  The assigned schedular evaluation would, therefore, be adequate, and no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating would be required.  

If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture is exceptional, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's right foot and ankle disability and its symptomatology.  The Board has specifically considered the rating criteria addressing the disorders, particularly the degree to which each disables the Veteran's function.  Here the rating criteria clearly contemplate the Veteran's disability picture and higher schedular evaluations are available for greater levels of disability.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is adequate.

Under Johnson  v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual disorders fails to capture all the service-connected disabilities experienced.  In addition to the orthopedic disorders addressed here, the Veteran is service connected for scars on the right hand and chest.  The Veteran has not indicated, and the medical evidence has not suggested, that the right ankle and foot disabilities are worse when considered in combination with the scar disabilities.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

IV.  Service Connection

The Veteran claims that he incurred left foot and ankle disability during service, and as the result of the service-connected right ankle and foot disability.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  38 U.S.C.A. § 1154(b) has been interpreted to reduce the evidentiary burden for combat veterans with respect to evidence of in-service incurrence or aggravation of an injury or disease.  See Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996).  Inasmuch as the Veteran has not asserted that combat service caused his disabilities, 38 U.S.C.A. § 1154(b) does not apply here.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this matter, the evidence establishes that the Veteran has left foot and ankle disabilities.  The medical evidence of record, to include the April 2015 VA examination report, notes such diagnoses as left ankle degenerative changes, left foot degenerative joint disease in the 4th and 5th toes, and left foot hallux valgus.    

The Board will address the theories of entitlement at issue here separately below.


	Direct and presumptive service connection

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities such as arthritis are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. §§ 3.307(a), 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309(a)).

In this matter, the preponderance of the evidence indicates that the Veteran's current left foot and ankle disability was not incurred during service, and did not develop within one year of his April 1980 discharge from service.  A January 1978 STR indicates that the Veteran may have experienced a left foot disorder during service.  The STR notes complaints of "pain and swelling" in both feet.  Later evidence indicates complaints related to the service-connected right foot.  But no manifestation of a chronic left foot disorder is "noted" in the STRs, and no subsequent treatment for left foot complaints during service is indicated.  Indeed, the earliest post-service evidence of left foot disability is dated in the late 2000s, nearly 30 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  

Beginning in July 2009, VA medical evidence began noting degenerative changes in the left ankle, degenerative changes in the toes, and hallux valgus.  Prior to July 2009, the medical and lay evidence did not indicate any left foot or ankle disability.  The January 1980 separation report of medical examination found the Veteran's feet and lower extremities normal upon examination.  In the January 1980 separation report of medical history, the Veteran indicated no history of leg or foot trouble.  Private and VA treatment records dated from the 1980s to the early 2000s do not note any left foot or ankle problems.  Private and VA treatment records addressing the right ankle and foot problems in the early 2000's do not contain any diagnoses of left foot and ankle disability.  An August 2003 VA examination report notes the Veteran's history of right ankle injury, but does not note any such problem on the left side.  A January 2004 VA treatment record addressing the feet notes the Veteran's complaints of bilateral feet pain.  But in medical evidence from SSA dated in 2008 the Veteran cites several orthopedic disorders as contributing to disability, but does not note a left ankle or foot problem.  Indeed, the Veteran did not claim service connection for left ankle and foot problems until the January 2009 claim on appeal, despite filing service connection claims for burn and right foot/ankle disabilities in 2003.  Nor has the Veteran asserted that the arthritic changes in his left ankle and foot manifested by April 1981, or within one year of his separation from service.  See 38 C.F.R. §§ 3.307, 3.309; see also Walker, supra.  Thus, the medical and lay evidence dated between 1980 and 2009 indicates that the Veteran did not have a chronic left foot or ankle disability during service, within the first year of separation from service, or for many years following service.  Here, he did not have characteristic manifestations sufficient to identify a chronic disease entity.  

Moreover, the only medical professional to comment on this issue challenges the Veteran's claim.  In the April 2015 VA report, the VA examiner found it likely that the Veteran did not incur the left ankle and foot disabilities during service.  In support, the examiner noted that the arthritis was limited to two toes (the 4th and 5th) and to the ankle.  In the ankle, the degenerative changes were isolated in the medial ankle at the malleolus in the form of a spur.  The examiner indicated that the arthritis more than likely was etiologically related to trauma because "[a]rthritis is a consequence of injury, inflammatory response or direct wear and tear of aging on a joint."  As no evidence indicates trauma to the left foot or ankle during service, the examiner concluded the arthritic changes were likely not related to service.  Further, in finding service unrelated to current disabilities, the examiner cited the lack of evidence of arthritis and hallux valgus from service discharge in 1980 until 2009.  See Maxson, supra.  The examiner concluded that the "majority of the evidence" indicated that the left foot and ankle problems were not directly related to service.  

Here, the preponderance of the evidence establishes that he did not have chronic pathology during service or within one year of separation.  A chronic disease entity was not noted during service and any argument regarding continuity, is inconsistent with the normal separation examination.  There is no reliable evidence linking the remote onset to service and the lay assertions of a relationship to service are inconsistent with the record and are not credible.

	Secondary service connection 

The Veteran also claims that his left ankle and foot problems are due to service-connected disability with the right foot and ankle.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310 (2015).

The April 2015 VA report contains the only medical opinion to address the secondary service connection issue.  In the report, the examiner found it unlikely that the Veteran's service-connected right foot and ankle disability either caused or aggravates the left foot and ankle problems.  In support, the examiner noted (as was detailed in Part II of this decision) that medical evidence has demonstrated mild disability with the right ankle and foot.  The examiner stated that "pain and swelling as the chronic condition" in the right foot and ankle should not cause either degenerative changes or hallux valgus to the left side.  The examiner noted evidence in July 2009 indicating "normal gait and posture" and stated that such would not "predispose to contralateral biomechanical changes to result" in arthritic or hallux valgus problems.  The examiner also indicated that abnormal gait noted in the April 2015 examination, and noted earlier in the July 2011 VA examination, was primarily caused by nonservice-connected back and knee disability.  

With regard to the issue of hallux valgus, the April 2015 VA examiner listed common etiologies such as "genetic and hereditary factors, abnormal biomechanics (limb length discrepancy, hypermobility/ligament laxity, flatfoot deformity, misaligned skeletal structures, increased BMI), neuromuscular diseases, and trauma."  The examiner found the likely etiology in this case to be "the 50 lbs. of weight gain since separation" from service.  The examiner also stated that intercurrent trauma as indicated by the degenerative changes in the toes and ankle may relate to the "development" of the hallux valgus.  The examiner stated that mild right foot and ankle disability likely did not cause or aggravate the hallux valgus.  The examiner concluded that the "majority of evidence is against" left foot and ankle problems being "caused or aggravated by the SC right ankle/foot condition."  

The April 2015 examiner indicated that he reviewed the claims file, interviewed the Veteran, and examined the Veteran.  The examiner also detailed the Veteran's medical history.  As the opinion is based on the evidence of record, and is explained, the Board finds the report and opinion of probative value in this matter.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion). 

In assessing the claims, the Board has considered the Veteran's lay assertions.  He is competent to report observable symptoms such as pain and limitation in his foot and ankle.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, on the issue of whether service or right foot and ankle disability caused or aggravated left ankle and foot problems, the medical evidence is more credible.  And this evidence preponderates against the notion that the left ankle and foot disability was incurred during service, developed within one year of separation from service, developed after service as the result of the right foot and ankle disability, or has been aggravated by the right foot and ankle disability.  As the medical evidence is more credible, it is of more probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Indeed, the Veteran's lay theories that his problems are directly or secondarily service connected pale into insignificance when compared with the far more probative objective record, and the findings by the neutral April 2015 VA examiner.  In weighing the evidence, the Board finds that the medical evidence of record, and the lack thereof, preponderates against the Veteran's assertions regarding the development of left foot and ankle disability.  See Alemany and Gilbert, both supra.  

As the preponderance of the evidence is against the claim to service connection, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to an increased rating for a right foot and ankle disorder is denied.    

Entitlement to service connection for a left foot and ankle disorder is denied.    


REMAND

Another remand is warranted for the service connection claims for bilateral leg disabilities, for service connection under 38 U.S.C.A. § 1151, and for a TDIU.  

With regard to the bilateral leg claim, the April 2015 VA examiner indicated a review of the Board's December 2013 remand directives, particularly noting the request for inquiry, a report, and an opinion into the Veteran's claim that he has service-connected right and leg disabilities.  Nevertheless, the April 2015 report does not expressly address the legs.  The report and opinion is limited to the feet and ankles.  Thus, it is not clear whether the Veteran has disabilities between his knees and ankles, and if so, whether they are directly or secondarily service connected.  This is problematic in light of private medical evidence submitted into the record by the Veteran (following the April 2015 examination), which notes "significant splintering" in at least one of the Veteran's legs.  The private evidence also indicates possible neurological symptoms in the lower legs.  A remand is warranted for an examination and clear report and opinion addressing the lower legs.  See Stegall v. West, 11 Vet. App. 268 (1998).

In its December 2013 remand, the Board requested medical inquiry into the Veteran's service connection claim under 38 U.S.C.A. § 1151, that he incurred disability as the result of VA medical care.  The record indicates that a VA examination, report, and opinion were not provided for this claim.  As such, a remand for compliance with previous remand directives is necessary.  The Veteran has asserted that he has incurred additional nasal disability due to faulty VA care in March 1996 when he underwent nasal and tonsil surgery.  Id.    

The claim for a TDIU must be remanded as well because it is inextricably intertwined with the remanded service connection claims.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  

Lastly, any outstanding VA treatment records should be included in the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Include in the record any outstanding VA treatment records, the most recent of which are dated in October 2013.

2.  Return the Veteran's case to the April 2015 VA examiner (or suitable substitute) for review and elaboration of his report regarding the Veteran's feet and ankles.  The examiner should review the entire claims folder, and then respond to the following questions. 

(a)  What, if any, are the Veteran's current lower leg disabilities (i.e., any between the ankles and knees)?  

In addressing this question, note the Veteran's statements received on December 20, 2012 and March 20, 2013, in which he claims to have several lower leg disabilities.  Please also note the private medical evidence received in 2015, which indicates "splintering" and neurological symptoms in the lower extremities.  

(b)  Is it as likely as not (i.e., probability of 50 percent or higher) that any of the Veteran's lower leg disabilities is related to an in-service disease, event, or injury?

(c)  If the answer to (b) is negative, is it as likely as not that any lower leg disability is proximately due to or the result of a service-connected disorder (e.g., the right foot and ankle disability)? 

(d)  If the answers to (b) and (c) are negative, is it as likely as not any lower leg disability has been aggravated (i.e., worsened beyond the natural progress) by a service-connected disorder?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder(s). 

Please provide a rationale for any opinion rendered. 

3.  Schedule the Veteran for a VA examination into his service connection claim under 38 U.S.C.A. § 1151.  The examiner should review the claims folder, and then address whether the Veteran has any current disability (or residuals) due to the VA-administered March 1996 nasal and tonsil surgery.  The examiner should specifically state whether the procedure caused or aggravated (beyond the normal progress of the disorder) a nasal problem.  The examiner should also address whether it is at least as likely as not (probability of 50 percent or higher) that any additional disability from the surgery is due to:

(a) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA treatment;

(b) an event not reasonably foreseeable in the course of the VA treatment.  

Please provide a rationale for any opinion rendered. 

4.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claims, to include the TDIU claim, should be readjudicated.  All evidence received since the October 2015 SSOC should be considered.  If any benefit sought remains denied, the Veteran should be provided a new SSOC. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


